Citation Nr: 9934523	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-12 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for residuals of eye 
trauma.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for left wrist 
disability.

5.  Entitlement to a compensable rating for degenerative 
joint disease of the left knee.

6.  Entitlement to a compensable rating for degenerative 
joint disease of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from April 1977 to April 
1981, and from September 1981 to June 1995.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a April 1996 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has recently held that the Board is precluded by 
regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.



FINDINGS OF FACT

1.  Service medical records establish continuity of low back 
symptomatology in service and the appellant was diagnosis on 
VA examination in August 1996 with degenerative joint disease 
of the lumbosacral spine based on an x-ray study showing 
grade I spondylolisthesis at L5-S1.

2.  Competent medical evidence has not been presented showing 
residuals of eye trauma, hearing loss, and left wrist 
disability.

3.  Service connected left knee disability is currently 
manifested by complaints of stiffness with prolonged sitting, 
locking, and grinding.

4.  Service connected right shoulder disability is currently 
manifested by complaints that the shoulder cannot be placed 
in certain positions and episodes of pain.


CONCLUSIONS OF LAW

1.  Grade I spondylolisthesis at L5-S1was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).

2.  A well grounded claim for service connection for 
residuals of eye trauma has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).

3.  A well grounded claim for service connection for hearing 
loss disability has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.385 (1999).

4.  A well grounded claim for service connection for left 
wrist disability has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).
5.  The schedular criteria for a compensable rating for left 
knee disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, Diagnostic 
Code 5257-5010 (1999).

6.  The schedular criteria for a compensable rating for right 
shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 5203-5010 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from April 1977 to April 
1981, and from September 1981 to June 1995.  Service medical 
records reflect complaints of low back pain of 1 day's 
duration in December 1977 related to playing football.  There 
was no radicular pain or paresthesia, and no list or spasms.  
Range of motion was within normal limits.  Clinical findings 
were unremarkable.  The impression was lumbosacral strain.  
Also, in December 1977, the appellant was seen for complaints 
of right shoulder pain.  He reported that he fell on the 
shoulder while playing football.  There was full range of 
motion, no edema, no deformity, and no drop.  The assessment 
was acromioclavicular bruise.  In February 1978, the 
appellant was seen for complaints of left knee pain after 
jumping.  The impression was tendinitis.  In January 1979, 
the appellant stated that he hurt his back playing football 
after being hit rather hard.  There was muscle tenderness and 
pain on bending the back along with muscle spasm.  In 
December 1980, the appellant was seen for complaints of back 
pain with a slight problem walking.  The assessment was low 
back pain with muscle strain.  In December 1981, the 
appellant complained of left knee pain and swelling related 
to a hit during a basketball game.  The knee appeared normal, 
but there was pain on palpation of the popliteal space.  An 
x-ray study was negative.  The assessment was rule out muscle 
strain.  In August 1982, he was seen for complaints of back 
pain of 3 weeks' duration related to heavy lifting.  Clinical 
findings were positive for limited motion due to pain; there 
was no edema, laxity, or deformity.  The assessment was back 
strain.  In November 1982, the appellant was seen for back 
pain, assessed as acute lumbar strain.  In November 1983, the 
appellant was seen for back pain.  The assessment was 
hyperextended back muscle.  In January 1984, the appellant 
was assessed with low back pain, etiology unclear.  An x-ray 
study dated October 1982 of the right shoulder was negative.  
In July 1988, the appellant was seen for right eye pain, with 
swelling and exudate in the morning.  The assessment was 
corneal abrasion.

In July 1990, the appellant was seen for pain of the left eye 
related to having been hit in the eye.  The assessment was 
normal ocular health, with no damage to the globe of the left 
eye, except for decreased upward movement due to bruising.  
An x-ray study was within normal limits, probably, but the 
posterior portion of the floor of the orbit of the left eye 
was not well visualized.  In December 1990, the appellant was 
seen for left eye pain resulting from a hit to the eye while 
playing football.  He was assessed with left eye injury.  On 
follow-up, resolving soreness was noted.  Also, in December 
1990, the appellant was seen for right eye soreness and 
redness with exudate related to walking into a wire.  The 
assessment was right eye conjunctivitis secondary to minor 
eye trauma bacterial in origin.  In November 1991, some 
swelling of the left eye was found.  At this time, the 
appellant complained of a dull ache in the shoulder and back 
injury from playing basketball.  The impression was old nasal 
cartilage fracture, bilateral shoulder arthritis (subacromial 
bursitis), and acute low back pain, resolving, with muscle 
strain.

In December 1991, the appellant was assessed with acute low 
back pain secondary to improper lifting techniques, and 
muscle strain.  In March 1992, the appellant was assessed 
with mechanical low back pain after playing basketball and 
performing physical training.  In June 1992, the appellant 
was seen for left wrist soreness with decreased range of 
motion.

In June 1993, the appellant was seen for follow-up of 
dislocation of the left knee.  There was edema and decreased 
range of motion, but no ecchymosis or neurovascular deficits.  
The assessment was medial collateral ligament injury.  On 
consultation examination, the appellant reported an episode 
of locking.  Hyperextension and varus injury was noted.  An 
x-ray study of the left knee in June 1993 revealed no 
significant abnormality.  In October 1994, the appellant was 
seen for left knee pain of 2 days' duration.

Audiometric testing was conducted in September 1981, August 
1982, January 1988, February 1987, January 1989, and November 
1994.  The puretone thresholds for the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz were all less than 26 decibels.  
Service medical records are negative complaints of hearing 
loss.

Service retirement examination was performed in April 1995.  
Audiometric testing revealed puretone thresholds for the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz all less 
than 26 decibels.  The appellant reported a history of 
swollen or painful joints, a painful or trick shoulder or 
elbow, recurrent back pain, and a trick or locked knee.  
There was no history of hearing loss.  The examiner noted 
that the appellant had his knee scoped because of torn 
cartilage.  The appellant, specifically, complained of 
shoulder pain, left knee trouble, low back pain with hard 
work and lifting, fluid build-up behind the left eye related 
to having been hit across the bridge of his nose in 1990.  
The examiner indicated that the appellant chronic low back 
pain with a mild s-shaped scoliosis of the thoracolumbar 
spine.  He further indicated that there was sinus fullness at 
time, but no sequelae of left injury.  The summary defects 
reflect degenerative joint disease of the left knee with 
partially torn anterior collateral ligament, and degenerative 
joint disease of the right shoulder.  An x-ray study of the 
knee and shoulder was not associated with the examination 
report.

In July 1995, the appellant filed a claim for service 
connection for multiple disabilities.  Service connection was 
granted for degenerative joint disease of the left knee and 
right shoulder, each at the noncompensable disability level.  
Service connection was denied for low back disability, 
residuals of eye trauma, hearing loss, and left wrist 
disability.

The appellant subsequently voiced disagreement with this 
decision.  Regarding the right shoulder disability, he argued 
that a compensable rating was warranted because he cannot 
place the shoulder in certain positions.  He denied pain on 
motion.  Regarding the left knee disability, he argued that a 
compensable rating was warranted based on the criteria for 
recurrent subluxation and lateral instability because he has 
stiffness of the joint with prolonged sitting, locking, and 
grinding with stooping or bending.

In August 1996, a VA examination for diabetes mellitus was 
conducted.  It was noted that the appellant worked as a truck 
driver.  By history, he had arthroscopic surgery on the left 
knee for torn ligaments in 1993.  He complained of pain in 
the knees, especially the left knee, both shoulders, and the 
low back.  He denied eye problems.  Objectively, the 
appellant was well-developed, but somewhat obese.  The 
diagnoses included degenerative joint disease of the 
lumbosacral spine based on an x-ray study showing grade I 
spondylolisthesis at L5-S1

The appellant failed to report for ear, eye, joint, and spine 
examinations scheduled for December 1997.  Pursuant to Board 
remand in February 1999, the appellant was again scheduled 
for VA examinations in June 1999.  The appellant failed to 
report for these examination as well.

I.  Claims for Service Connection

Service connection may be granted, when the facts, as shown 
by the evidence, establish that a particular injury or 
disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).  In the case of any disease diagnosed after 
discharge, service connection may be granted when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  Service connection is presumed if a 
veteran manifests a chronic disease, such as arthritis or 
sensorineural hearing loss, to a degree of at least 
10 percent within one year after separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

Low Back Disability

Service medical records reflect that the appellant was seen 
throughout his lengthy period of service for chronic back 
complaints, which was variously diagnosed as muscle strain, 
mechanical low back pain, and low back pain.  Service 
retirement examination report dated April 1995 reflects a 
history of back problems, as well as, a notation by the 
examiner that the appellant had chronic low back pain with a 
mild s-shaped scoliosis of the thoracolumbar spine.  Post 
service, an August 1996 VA examination report reflects a 
diagnosis for degenerative joint disease of the lumbosacral 
spine, based on an x-ray study showing grade I 
spondylolisthesis at L5-S1.

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for service connection for low back disability is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999) and 
Murphy v Derwinski, 1 Vet.App. 78 (1990).  Furthermore, the 
undersigned believes that this case has been adequately 
developed for appellate purposes by VARO and that a 
disposition on the merits is in order.

After reviewing the evidence of record, the Board finds that 
the weight of the evidence supports entitlement to service 
connection for spondylolisthesis at L5-S1, based upon 
continuity of low back symptomatology in service coupled with 
the diagnosis for degenerative joint disease of the 
lumbosacral spine based on an x-ray study showing grade I 
spondylolisthesis at L5-S1 during VA examination in August 
1996, soon after service discharge.

Residuals of Eye Trauma, Hearing Loss, and Left Wrist 
Disability

Service medical records reflect that the appellant injured 
each eye at different times; however, these records are 
negative for sequelae of those injuries.  Also, these records 
show that the appellant was seen in June 1992 for complaints 
of left wrist soreness with decreased range of motion, but 
subsequently dated treatment records are silent for 
complaints or findings for chronic left wrist disability.  
Service medical records are entirely negative for hearing 
loss complaints, and the audiometric findings in service and 
on retirement examination in April 1994 are negative for a 
hearing loss disability as defined by VA law.  See 38 C.F.R. 
§ 3.385.

We note that entitlement to service connection for impaired 
hearing is subject to the additional requirements of 
38 C.F.R. § 3.385 (1999), which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC test are 
less than 94 percent.

Based on the foregoing, the Board finds that the appellant 
has failed to present a well grounded claim for service 
connection for residuals of eye trauma, hearing loss, and 
left wrist disability.  Competent evidence of a current 
disability of the eyes, hearing (as defined by the VA), or 
left wrist has not been presented.  The appellant as a 
layperson is not competent to offer opinions on medical 
diagnosis and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet.App. 482 (1992); Moray v. Brown, 5 Vet.App. 
211 (1993).  Moreover, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Lathan v. Brown, 7 Vet.App. 359, 365 
(1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).

Without evidence showing that a disease or disability is 
present, no plausible claim for service connection can be 
presented, and the claim is not well grounded.  See Brammer 
v. Derwinski, 3 Vet.App. 233, 225 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992).

Therefore, the Board finds that the appellant's claim for 
service connection for residuals of eye trauma, hearing loss, 
and left wrist disability are not well grounded.

*****
We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and supplemental statement of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of his application for the 
claims for service connection.

II.  Claims for Increase

The appellant contends that the evaluations assigned his 
service-connected left knee and right shoulder disabilities 
do not reflect adequately the severity of his knee and 
shoulder symptomatology.  He asserts that the evaluation 
should be increased based an inability to place the shoulder 
in certain positions and stiffness of the knee joint, along 
with locking and grinding.  A claim for an increased 
evaluation is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity of 
the service-connected condition.  See Caffrey v. Brown, 
6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet.App. 629, 631-632 (1992).  As the appellant has claimed 
that his disabilities are more severe, his claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a). The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained given the 
appellant's apparent unwillingness to report for his 
scheduled VA examinations.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  In making its 
determination, the Board analyzes the extent to which a 
service-connected disability adversely affects a veteran's 
ability to function under the ordinary conditions of daily 
life, and bases the assigned rating, as far as practicable, 
on the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 410.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection and a noncompensable evaluation for left 
knee and right shoulder disability been in effect since July 
1995.  The appellant appealed an April 1996 rating decision 
which established the 0 percent evaluation, pursuant to 
Diagnostic Codes 5257 and 5203.

Left Knee

Under diagnostic code 5257, slight impairment of the knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires moderate impairment of the knee, and a 30 percent 
evaluation requires severe impairment of the knee. See 38 
C.F.R. § 4.71a, Diagnostic Code 5257.

Ultimately, the evidence of records is minimal regarding the 
appellant's left knee disability because he failed to report 
for two scheduled VA examinations.  The only evidence 
available for review consists of the appellant's statements 
regarding his knee symptomatology and the service medical 
records, which show left knee complaints and history of 
arthroscopy for torn cartilage in 1993 due to collateral 
ligament injury.  An x-ray study of the left knee dated June 
1993 revealed no significant abnormality; arthritis was not 
indicated.  Degenerative joint disease of the left knee was 
noted on service retirement examination dated April 1995, 
however, this was not confirmed by an x-ray study associated 
with the report.  We observe that the appellant's primary 
left knee complaints are stiffness, locking, and grinding.  
He does not complain of limitation of motion, weakness, 
fatigability, atrophy of disuse, or an inability to perform 
the normal working functions of the knee. 

Upon review of the evidence of record, the Board finds no 
basis for a compensable disability evaluation for left knee 
disability at this time.  We note that the evidence of record 
is negative for complaints or findings for subluxation or 
lateral instability; therefore, a compensable rating under 
diagnostic code 5257 is not warranted.  We note that a 
compensable rating is not warranted under either of the 
diagnostic codes pertaining to limitation of motion of the 
knee and leg.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261.  The appellant has not been shown to have flexion 
limited to 45 degrees or extension limited to 10 degrees, 
which is required for the minimal evaluation of 10 percent 
under Diagnostic Code 5260 or 5261.  Further, the record 
shows no x-ray evidence of arthritis in the left knee or 
limitation of motion to warrant a zero percent evaluation 
under 5260 or 5261.  Therefore, a separate rating under 
Diagnostic Code 5010-5003 is not warranted.  VAOPGCPREC 23- 
97, 62 Fed. Reg. 63604 (1997) (A claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 based on additional 
disability).  Finally, in absence of evidence of ankylosis 
(Diagnostic Code 5256) or impairment of the tibia and fibula 
(Diagnostic Code 5262), there is no basis for compensably 
evaluating of the appellant's disability under any other 
diagnostic code.  See 38 C.F.R. § 4.71, Diagnostic Codes 
5256, 5262.

The Board has also considered whether an increased evaluation 
could be assigned for the left knee disability on the basis 
of functional loss due to objective evidence of pain.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet.App. 202 (1995).  However, because diagnostic code 5257 
is not predicated on loss of range of motion, 38 C.F.R. §§ 
4.40 and 4.45, as interpreted in DeLuca, 8 Vet.App. 202, do 
not apply.  See Johnson v. Brown, 9 Vet.App. 7, 9 (1996).  
Furthermore, even if the provisions did apply, an increase is 
not warranted for left knee disability since there is no 
subjective or objective evidence of record for functional 
loss due to pain.

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim for a compensable 
evaluation for left knee disability.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet.App. 49, 55-56 (1990).

Right Shoulder Disability

Diagnostic code 5200 provides that for ankylosis of the 
scapulohumeral articulation on the major side which is 
favorable, with abduction to 60 degrees, and ability to reach 
the mouth and head, a 30 percent evaluation is warranted.  
For ankylosis of the scapulohumeral articulation on the major 
side which is intermediate between favorable and unfavorable, 
a 40 percent evaluation is warranted.  38 C.F.R. § 4.71a.

Diagnostic code 5201 provides that for limitation of motion 
of the arm, on the major or minor side, at the shoulder 
level, a 20 percent evaluation is warranted.  For limitation 
of the arm to midway between the side and shoulder level, a 
30 percent evaluation is appropriate for the major side.  For 
limitation of motion of the arm to 25 degrees from the side, 
a 40 percent evaluation is appropriate for limitation on the 
major side. 38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides that impairment of the clavicle 
or scapula on the major side will be rated as follows: for 
malunion, 10 percent; for nonunion without loose movement, 10 
percent; for nonunion with loose movement, 20 percent; and 
for dislocation, 20 percent.  It also provides for rating 
based on impairment of function of the contiguous joint.  38 
C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.

The evidence of record shows that the appellant's primary 
right shoulder complaint is that he is unable to place the 
shoulder in certain positions.  He denied pain motion.  At 
retirement examination in April 1994, the appellant 
complained generally of right shoulder pain on the history 
portion of the examination, and the summary of defects noted 
degenerative joint disease of the right shoulder although an 
x-ray study of record does not confirm this diagnosis.

The evidence of record does not establish the presence of 
ankylosis of the right shoulder, nor does it establish right 
shoulder motion that is restricted to at least 90 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5201.  As such, 
a compensable rating based on limitation of motion is not 
warranted.  Because the evidence of record does not establish 
malunion or other impairment of the arm, a compensable 
evaluation under diagnostic code 5203 is not warranted.  Id.  
Lastly, the record shows no x-ray evidence of arthritis of 
the right shoulder, notwithstanding the diagnosis for 
degenerative joint disease, and, therefore, a compensable 
rating under the provisions of diagnostic code 5010-5003 is 
not warranted.

We observe that the appellant's right shoulder condition 
appears to be mostly manifested an inability to place the 
shoulder in certain positions and episodes of shoulder pain.  
However, there is no evidence of record for constant pain or 
episodes of more than mild pain.  Also, there is no evidence 
of record for right shoulder tenderness, limitation of 
motion, weakness, fatigability, or an inability to perform 
the normal working movements of the shoulder with normal 
excursion, strength, speed, coordination and endurance.  The 
appellant's statement that he is unable to place the shoulder 
in certain positions does not establish the presence of 
limitation of motion since it is unclear exactly those 
"positions" the appellant's seeks to place his shoulder.  
Accordingly, the Board finds that a compensable evaluation 
could be not be assigned for right shoulder disability on the 
basis of functional loss due to objective evidence of pain.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca supra.

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim for a compensable 
evaluation right shoulder disability.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49, 55-56 
(1990).


ORDER


Service connection for grade I spondylolisthesis at L5-S1 is 
granted.

Service connection for residuals of eye trauma is denied.

Service connection for hearing loss is denied.

Service connection for left wrist disability is denied.

A compensable rating for left knee disability is denied.

A compensable rating for right shoulder disability is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

